UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7537


JAMES A. BUTLER,

                      Plaintiff – Appellant,

          v.

MOUBARAK, Clinical Director; S. DEWALT, Warden; WILLIAMS,
Nurse; ELAYAN, Health Ser. Administrator; JOHN DOES; JANE
DOES, and AW’s; BLOCKER; SERRANO, Clinical Director, Sued
in their individual & official capacity,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cv-00463-WMN)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James A. Butler appeals the district court’s orders

denying     relief   and   reconsideration     on   his    complaint    filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971) and the Federal Tort Claims Act.

We   have    reviewed   the   record   and   find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Butler v. Moubarak, No. 1:07-cv-00463-WMN (D. Md. Sept.

21, 2009 & Sept. 7, 2010).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                       2